Citation Nr: 1012832	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1957 to 
January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York. 

In April 2009, a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  


REMAND

The Veteran's claim for TDIU was previously remanded by the 
Board in June 2009 for further development.  While the Board 
sincerely regrets the delay, the case must again be remanded 
for additional development.

In particular, the June 2009 remand order instructed that 
the Veteran should be accorded a VA examination to "assess 
the Veteran's ability/inability to work based on his 
service-connected disabilities."  The VA examiner was also 
instructed to "indicate the impact of the service-connected 
disabilities (lumbar spine degenerative joint disease, right 
knee synovitis, right knee instability and left knee 
arthritis) on the Veteran's ability to obtain and retain 
employment."  

In October 2009 the Veteran was accorded a VA examination to 
assess his service-connected bilateral knee conditions.  
During the examination the Veteran reported chronic 
bilateral knee pain.  He reported intermittent stiffness, 
swelling, giving way, and locking in the bilateral knees.  
There was no heat or redness, weakness, fatigability, lack 
of endurance, or other symptoms noted.  The Veteran denied 
joint disease flare-ups.  He used Loftstrand Canadian 
crutches for ambulation.  There was no evidence of 
dislocation, recurrent subluxation, or inflammatory 
arthritis.  The Veteran reported that he was retired and 
stated that he was a shipping clerk prior to retirement.  He 
stated that he required help from his wife for application 
of his socks and shoes.  He was otherwise independent in 
activities of daily living.  Flexion was to 90 degrees in 
his right knee with increased pain with repetition.  Flexion 
was to 70 degrees, in the left knee with increased pain with 
repetition.  The Veteran exhibited joint loss function with 
use from pain, weakness, and lack of endurance.  There was 
moderate edema in the left knee.  There was no tenderness, 
effusion, instability, heat, redness, or abnormal movement 
noted.  He exhibited a very slow, antalgic gait.  There was 
no ankylosis, leg length discrepancies, or inflammatory 
arthritis.  An x-ray of the knees showed bilateral 
osteoarthritis with chondrocalcinosis.  The examiner noted 
that additional function loss caused by pain, weakness, and 
lack of endurance resulted in 20 degrees of flexion lost in 
the left knee and no additional functional loss in the right 
knee.  

The Veteran was also accorded a VA examination to assess his 
service-connected back condition.  During the examination 
the Veteran reported that he experienced low back pain daily 
that radiated to the bilateral lower extremities.  He stated 
that the pain was sharp and variable in intensity.  He 
denied flare-ups.  He could walk 10-14 steps until he 
required rest.  He reported that he was unsteady and fell 
frequently.  Physical examination revealed flexion to 40 
degrees, extension to 0 degrees, bilateral flexion to 0 
degrees, and bilateral lateral rotation to 0 degrees.  Pain 
increased with repetition.  There was tenderness at the 
bilateral lumbar sacral paraspinals.  There was no weakness 
or spasm.  Severe guarding was noted.  He exhibited abnormal 
spinal contour with evidence of straightening of the lumbar 
lordosis.  Neurological examination revealed normal sensory, 
4/5 muscle strength, 1+ reflexes, and negative Lasegue's 
sign.  He denied incapacitating episodes in the past 12 
months.  An x-ray of the spine revealed paravertebral 
ligamentous ossification at T9-T10 on the right and 
multilevel degenerative disc disease of the lumbar sacral 
spine, mostly at the L5-S1 level.  

The examiner opined that the Veteran had significant 
limitations on his ability to obtain and retain employment 
secondary to his service-connected conditions of bilateral 
knees and spine, which caused chronic severe pain and 
weakness and very poor balance.  The examiner did not opine 
as to whether the Veteran was able or unable to obtain and 
retain employment.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

VA caselaw provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the 
examiner did not address whether the Veteran could or could 
not obtain or retain employment due to service-connected 
disabilities, the Veteran should be accorded a new C&P 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
June 15, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Request medical records from the 
New York VAMC dating from June 15, 
2009, to the present.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.

2.  Thereafter, the Veteran should 
be accorded the appropriate 
examination(s) to assess the 
Veteran's ability/inability to work 
based on his service-connected 
disabilities.  All necessary tests 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.  

The examiner should opine as to 
whether it is at least as likely as 
not (50 percent probability or 
greater) that the Veteran's service-
connected disabilities (lumbar spine 
degenerative joint disease, right 
knee synovitis, right knee 
instability and left knee arthritis), 
would prevent him from obtaining or 
keeping gainful employment for which 
his education and occupational 
experience  would otherwise qualify 
him.  

In that regard, the Veteran 
testified that he has a high school 
education and worked as a shipping 
clerk.  The examiner is informed 
that the Veteran's age and 
nonservice-connected disabilities 
may not be considered in connection 
herewith, only the service-connected 
disabilities and their impact on the 
Veteran's ability to obtain or 
retain substantially gainful 
employment are for consideration.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in 
conjunction with the examination.  
The examiner should provide a 
complete rationale for all 
conclusions reached.   

3.  As stated in the Board's prior 
remand, readjudicate the Veteran's 
claim.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


